Case: 10-20228       Document: 00512172270         Page: 1     Date Filed: 03/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 12, 2013

                                       No. 10-20228                        Lyle W. Cayce
                                                                                Clerk

CHESTER INGRAM

                                                  Petitioner - Appellant
v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                  Respondent - Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CV-3366


Before DeMOSS, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Petitioner-appellant Chester Ingram was convicted of aggravated
kidnapping under Texas law based on the rape of Barbara Smith. After his
direct appeals failed, Ingram initiated state habeas proceedings. The primary
issue in those proceedings was whether the prosecutor violated Ingram’s rights
under Brady v. Maryland, 373 U.S. 83 (1963), by failing to disclose evidence
relating to two extramarital affairs that Smith engaged in five and eight years


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 10-20228     Document: 00512172270      Page: 2   Date Filed: 03/12/2013



                                  No. 10-20228

prior to the sexual assault by Ingram. After holding several evidentiary hearings
on the issue, the state habeas court recommended that relief be denied. On
September 10, 2008, the Texas Court of Criminal Appeals issued an order
denying relief without a written opinion.
      On November 10, 2008, Ingram, proceeding pro se, filed a 28 U.S.C. § 2254
habeas petition in the United States District Court for the Southern District of
Texas, asserting multiple bases for relief. Defendant Rick Thaler, the Director
of the Correctional Institutions Division of the Texas Department of Criminal
Justice, moved for summary judgment. The district judge granted Thaler’s
summary judgment motion in a thorough and well-reasoned eighty-page opinion.
Ingram filed a timely notice of appeal and a motion for a certificate of
appealability. Our court granted a certificate of appealability as to Ingram’s
claims that: (1) “his right to present a complete defense was violated by the
exclusion of evidence of the complainant’s previous extramarital affairs,” (2) “the
prosecution used improper methods to secure his conviction,” (3) “the prosecution
violated Brady v. Maryland, 373 U.S. 83 (1963), by failing to disclose evidence
favorable to the defense,” and (4) the district court erred by denying Ingram an
evidentiary hearing. Ingram filed a pro se brief and Thaler filed a response.
      On December 12, 2011, this court sua sponte appointed counsel for Ingram
and requested new briefing. In his new brief, Ingram abandoned his arguments
that prosecutorial misconduct, the inability to present a complete defense, and
the failure to grant an evidentiary hearing provide independent bases for habeas
relief. Instead, Ingram focused on the argument that the prosecutor’s failure to
disclose evidence of Smith’s extramarital affairs violated his rights under Brady
and the state court’s decision concluding otherwise was an “unreasonable
application” of Supreme Court precedent. See 28 U.S.C. § 2254(d)(1).
      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)
“prohibits federal habeas relief for any claim adjudicated on the merits in state

                                        2
    Case: 10-20228     Document: 00512172270      Page: 3   Date Filed: 03/12/2013



                                  No. 10-20228

court, unless one of the exceptions listed in § 2254(d) obtains.” Premo v. Moore,
131 S. Ct. 733, 739 (2011). “Under § 2254(d), a federal court may not grant
habeas relief on such claims unless the state court’s decision (1) was contrary to,
or involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States; or (2) was based on an
unreasonable determination of the facts in light of the evidence presented in the
State court proceeding.” Cobb v. Thaler, 682 F.3d 364, 372–73 (5th Cir. 2012)
(internal quotation marks omitted). A state court’s decision is deemed an
“unreasonable” application of Supreme Court precedent for purposes of AEDPA
when the state court “correctly identifies the governing legal rule but applies it
unreasonably to the facts of a particular prisoner’s case.” Gregory v. Thaler, 601
F.3d 347, 352 (5th Cir. 2010) (internal quotation marks omitted). The state
court’s application of Supreme Court case law “must be objectively unreasonable,
not merely erroneous or incorrect.” Cobb, 682 F.3d at 373 (internal quotation
marks omitted). A state court’s determination that a claim lacks merit is not
objectively unreasonable “so long as fairminded jurists could disagree on the
correctness of the state court’s decision.” Harrington v. Richter, 131 S. Ct. 770,
786 (2011) (internal quotation marks omitted); see also Felkner v. Jackson, 131
S. Ct. 1305, 1307 (2011) (“AEDPA imposes a highly deferential standard for
evaluating state-court rulings and demands that state-court decisions be given
the benefit of the doubt.” (internal quotation marks omitted)).
      After careful review of the parties’ arguments, the applicable law, and the
pertinent portions of the record, we agree with the district court’s conclusions
that Ingram’s Brady claim fails under the standard set forth by AEDPA and that
Thaler was entitled to summary judgment. To establish a Brady claim, one must
show that: “(1) the prosecution suppressed evidence, (2) the evidence was
favorable to the defense, and (3) the evidence was material.” LaCaze v. Warden
La. Corr. Inst. for Women, 645 F.3d 728, 735 (5th Cir. 2011). Evidence is

                                        3
    Case: 10-20228     Document: 00512172270      Page: 4   Date Filed: 03/12/2013



                                  No. 10-20228

material for purposes of Brady “only if there is a reasonable probability that, had
the evidence been disclosed to the defense, the result of the proceeding would
have been different.” Cobb, 682 F.3d at 378. When the test for Brady materiality
is combined with the AEDPA standard of review, the question in this case
becomes whether reasonable jurists could disagree about the correctness of the
state court’s decision that disclosure of the evidence of Smith’s affairs would not
have created a reasonable probability of a different result at trial. See
Harrington, 131 S. Ct. at 786. For the reasons explained in the district court’s
thorough opinion, the answer to that question is clearly “yes.” Accordingly, the
judgment is AFFIRMED, essentially for the reasons stated by the district court.
Ingram’s motion to file an out of time pro se reply brief is DENIED.




                                        4